Case: 17-60082      Document: 00514374523         Page: 1    Date Filed: 03/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-60082
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 6, 2018
YING JIANG,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 438 541


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Ying Jiang, a native and citizen of the People’s Republic of China,
petitions for review of the decision of the Board of Immigration Appeals (BIA)
dismissing his appeal from the Immigration Judge’s (IJ) denial of his
applications for asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). Jiang contends that he has a well-founded




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60082      Document: 00514374523     Page: 2   Date Filed: 03/06/2018


                                  No. 17-60082

fear of persecution in China on the basis of his conversion to Christianity while
in the United States.
      We review the decision of the BIA and will consider the IJ’s decision only
to the extent it influenced the BIA. Shaikh v. Holder, 588 F.3d 861, 863 (5th
Cir. 2009). Questions of law are reviewed de novo and findings of fact are
reviewed for substantial evidence.      Id.     Under the substantial evidence
standard, the alien must show that “the evidence was so compelling that no
reasonable factfinder could conclude against it.” Wang v. Holder, 569 F.3d 531,
537 (5th Cir. 2009).
      In the administrative proceedings, Jiang conceded that he did not face
past persecution in China on account of his religion. Therefore, Jiang had to
show a well-founded fear of future persecution to be eligible for asylum. See
Chen v. Gonzales, 470 F.3d 1131, 1135 (5th Cir. 2006). “To establish a well-
founded fear of future persecution, an applicant must demonstrate a subjective
fear of persecution, and that fear must be objectively reasonable.” Id. at 1135
(internal quotation marks and citation omitted).            The subjective fear
requirement is satisfied in this case because Jiang, whom the IJ deemed a
credible witness, testified that he feared arrest, detention, and possibly jail if
he were removed to China. See id.
      However, our review reveals that substantial evidence supports the
BIA’s conclusion that Jiang was not entitled to asylum because he failed to
demonstrate an objectively reasonable well-founded fear of future persecution
by showing that the Chinese government has the inclination to punish him.
See Chen, 470 F.3d at 1135-37; Wang, 569 F.3d at 537. Jiang does not dispute
that his father, mother, and brother were able to practice Christianity in China
without incident since 2008. Furthermore, at a hearing before the IJ, Jiang
stated that he did not know of anyone similarly situated to him who had been



                                        2
    Case: 17-60082     Document: 00514374523    Page: 3   Date Filed: 03/06/2018


                                 No. 17-60082

persecuted upon their return to China. Finally, while Jiang notes that his
father was questioned and fined in 2008 because Jiang had sent him religious
materials, Jiang does not dispute that this was an isolated incident that did
not rise to the level of persecution and that the Chinese government had not
expressed any interest in him since 2008.
      Jiang briefs no argument challenging the BIA’s denial of his applications
for withholding of removal based on religious persecution and asylum based on
China’s one-child policy. To the extent Jiang challenges the BIA’s denial of his
applications for withholding of removal based on China’s one-child policy and
CAT protection, he does not meaningfully challenge the BIA’s reasoning that
he was ineligible for relief. Accordingly, Jiang has abandoned any challenge
to the BIA’s denial of these claims. See Soadjede v. Ashcroft, 324 F.3d 830, 833
(5th Cir. 2003); Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987).
      Jiang’s petition for review is DENIED.




                                       3